UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 27, 2010 (May 26, 2010) Avis Budget Group, Inc. (Exact name of registrant as specified in its charter) Delaware 1-10308 06-0918165 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 6 Sylvan Way Parsippany, NJ (Address of Principal Executive Offices) (Zip Code) (973) 496-4700 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On May 26, 2010, Avis Budget Group, Inc. (the “Company”) held its Annual Meeting of Stockholders in Wilmington, Delaware.The following matters were submitted to a vote of stockholders and the voting results were as follows: Election of Directors: The nine nominees named in the Company’s proxy statement were elected for a one-year term expiring in 2011 and until their successors are duly elected and qualified, based upon the following votes of the 78,322,054 total votes cast for this proposal: Director Nominee Votes For VotesAgainst Abstain Broker Non-Votes Ronald L. Nelson Mary C. Choksi Leonard S. Coleman Martin L. Edelman John D. Hardy, Jr. Lynn Krominga Eduardo G. Mestre F. Robert Salerno Stender E. Sweeney Ratification of Appointment of Auditors:The appointment of Deloitte & Touche LLP as the auditors of the Company’s financial statements for fiscal year 2010 was ratified as follows: Votes For VotesAgainst Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereto duly authorized. AVIS BUDGET GROUP, INC. By: /s/Jean M. Sera Name: Jean M. Sera Title: Senior Vice President and Secretary Date: May 27, 2010
